Exhibit 2.1 MOVIEPASS INC. SECURITIES PURCHASE AGREEMENT August 15, 2017 TABLE OF CONTENTS Page 1. Purchase and Sale of MoviePass Securities. 1 Sale and Issuance of Common Stock to Helios 1 Closing; Delivery 3 Use of Proceeds 3 Defined Terms Used in this Agreement 3 2. Representations and Warranties of MoviePass 5 Organization, Good Standing, Corporate Power and Qualification 6 Capitalization. 6 Subsidiaries 8 Authorization 8 Valid Issuance of Securities 8 Governmental Consents and Filings 9 Litigation 9 Intellectual Property 9 Compliance with Other Instruments 10 Agreements; Actions 10 Certain Transactions 10 Rights of Registration and Voting Rights 11 Property 11 Financial Statements 11 Changes 12 Employee Matters 13 Tax Returns and Payments. 14 Insurance 14 Employee Agreements 14 Permits 15 Corporate Documents 15 83(b) Elections 15 Real Property Holding Corporation 15 Environmental and Safety Laws 15 Foreign Corrupt Practices Act 16 Data Privacy 16 Purchase Entirely for Own Account 16 Disclosure of Information 16 Restricted Securities 17 No Public Market 17 Legends 17 Sophisticated Investor 17 No General Solicitation 17 Exculpation 18 Residence 18 3. Representations and Warranties of Helios 18 Organization, Good Standing, Corporate Power and Qualification 18 Authorization 18 Capitalization 19 i TABLE OF CONTENTS (continued) Page Subsidiaries 19 Valid Issuance of Securities 19 Governmental Consents and Filings 20 Litigation 20 Intellectual Property 20 Compliance with Other Instruments 21 Public Reports; Financial Statements 21 Changes 22 Tax Returns and Payments 22 Permits 23 Sarbanes-Oxley; Internal Accounting Controls 23 Investment Company 23 Foreign Corrupt Practices Act 23 Purchase Entirely for Own Account 24 Disclosure of Information 24 Restricted Securities 24 No Public Market 24 Legends 24 Sophisticated Investor 25 No General Solicitation 25 Exculpation 25 Residence 25 4. Covenants; Other Agreements 25 MoviePass Employment Agreements 25 Dilutive Issuances 25 Listing of Helios Shares 26 Helios Offering 26 Helios Employment Agreements 26 Appointment of Director 26 Publicity 26 Confidentiality 26 Commercially Reasonable Efforts 26 Proxy Statement 27 5. Conditions to Helios’ Obligations at Closing 28 Representations and Warranties 28 Performance 28 Compliance Certificate 28 Qualifications 28 Opinion of MoviePass Counsel 28 Board of Directors 28 Indemnification Agreement 28 Investors’ Rights Agreement 28 Voting Agreement 28 Restated Certificate 28 Secretary’s Certificate 29 Preemptive Rights 29 Exchange of Preferred Stock and Convertible Notes 29 ii TABLE OF CONTENTS (continued) Page Debt Repayment 29 MoviePass Audited Financial Statements 29 Approval of the Stockholders of Helios 29 Approval of Hudson Bay Master Fund Ltd 29 Listing of Additional Shares (Helios Shares) 29 No Material Adverse Effect 29 Completion of $10 Million Offering 29 Lock-Up Agreements 29 Voting Proxy 30 MoviePass Stockholder Approval 30 6. Conditions of MoviePass’ Obligations at Closing 30 Representations and Warranties 30 Performance 30 Compliance Certificate 30 Qualifications 30 Investors’ Rights Agreement 30 Voting Agreement 30 Restated Certificate 30 Secretary’s Certificate 30 No Material Adverse Effect 31 Lock-Up Agreements 31 Purchase of Kelly Note and Conversion of Kelly Note Following Closing 31 Approval of the Stockholders of MoviePass 31 Appointment of Mitch Lowe as Director 31 Registration Rights 31 Approval of the Stockholders of Helios 31 Listing of Additional Shares (Helios Shares) 31 Completion of $10 Million Offering 31 Voting Proxy 31 Opinion of Helios Counsel 31 7. Other Agreements; Miscellaneous. 32 Survival of Warranties; Damages Under this Agreement 32 Successors and Assigns; Third Party Beneficiaries 32 Governing Law 32 Counterparts 32 Titles and Subtitles; Interpretation 32 Notices 33 No Finder’s Fees 33 Specific Performance 33 Fees and Expenses 33 Attorneys’ Fees 33 Amendments and Waivers 34 Severability 34 Delays or Omissions 34 Entire Agreement 34 Governing Law; Dispute Resolution 34 WAIVER OF JURY TRIAL 35 No Commitment for Additional Financing 35 Termination 36 iii Exhibits Exhibit A Form of RESTATED CERTIFICATE EXHIBIT B-1 form of amended NOTE purchase agreement Exhibit B-2 Form of moviepass Note Exhibit C Form of Helios Note Exhibit D Disclosure Schedule EXHIBIT E Form of indemnification agreement Exhibit f Form of Investors ’ Rights Agreement Exhibit g Form of Voting Agreement Exhibit h-1 FORM OF TRANSACTION VOTING AND SUPPORT AGREEMENT Exhibit h-2 FORM OF helios TRANSACTION VOTING AND SUPPORT AGREEMENT Exhibit I HELIOS Disclosure Schedule EXHIBIT J-1 foRM OF lOCK-UP AGREEMENT EXHIBIT J-2 foRM OF HELIOS lOCK-UP AGREEMENT EXHIBIT K-1 FORM OF VOTING PROXY IN FAVOR OF HELIOS CEO EXHIBIT K-2 FORM OF VOTING PROXY IN FAVOR OF MOVIEPASS CEO iv SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “ Agreement ”) is made as of the 15th day of August, 2017 by and between MoviePass Inc., a Delaware corporation (“ MoviePass ”), and Helios and Matheson Analytics Inc., a Delaware corporation (“ Helios ”). The parties hereby agree as follows: 1. Purchase and Sale of MoviePass Securities . 1.1 Sale and Issuance of Common Stock to Helios . (a)MoviePass shall adopt and file with the Secretary of State of the State of Delaware at or before the Closing (as defined below) the Amended and Restated Certificate of Incorporation in the form of Exhibit A attached to this Agreement (the “ Restated Certificate ”). (b) Subject to the terms and conditions of this Agreement, Helios agrees to purchase at the Closing and MoviePass agrees to sell and issue to Helios at the Closing, such number of shares of MoviePass common stock, $0.0001 par value per share (the “Common Stock ”), equal to fifty one percent (51%) of the then outstanding shares of Common Stock of MoviePass (on a fully-diluted basis, giving effect to the payment or conversion of any notes that convert into MoviePass capital stock that are outstanding immediately prior to the Closing, but excluding any outstanding options to purchase shares of Common Stock and warrants to purchase shares of MoviePass’s capital stock and the shares of Common Stock issuable upon conversion of the Kelly Note (as defined below)) for an aggregate purchase price of up to $27,000,000 (the “ Maximum Purchase Price ”), payable as provided in Subsection 1.1(c) below. The shares of Common Stock issued to Helios pursuant to this Agreement (excluding, for the avoidance of doubt the Kelly Conversion Shares (as defined below)) shall be referred to in this Agreement as the “ Shares .” MoviePass further agrees that upon conversion of the Kelly Note by Helios in connection with the Closing, it will issue the shares of Common Stock issuable under the Kelly Note; provided, that in the event that the number of shares of Common Stock to be issued thereunder is less than two percent (2%) of the then outstanding shares of Common Stock of MoviePass (on a fully-diluted basis, giving effect to the payment or conversion of any notes that convert into MoviePass capital stock that are outstanding immediately prior to the Closing, but excluding any outstanding options to purchase shares of Common Stock and warrants to purchase shares of MoviePass’s capital stock and the shares of Common Stock issuable upon conversion of the Kelly Note), MoviePass hereby agrees that the Kelly Note will be convertible into such number of shares of Common Stock to provide Helios with the foregoing two percent (2%) interest under the Kelly Note (the shares of Common Stock to be issued under the Kelly Note, the “ Kelly Conversion Shares ”). (c) The Maximum Purchase Price shall consist of: (i)3,333,334 unregistered shares of Helios Common Stock (as defined below), based on an agreed upon value of $3.00 per share, for a total agreed upon value of approximately $10,000,000 (the “ Helios Closing Shares ”), to be issued by Helios to MoviePass in book-entry (uncertificated) form at the Closing; provided , however , that 666,667 of the Helios Closing Shares shall be subject to forfeiture by MoviePass if MoviePass fails to achieve either of the following two milestones within the specified time frame: (A) within one year after the Closing, subscribers to MoviePass’ MoviePass product shall have exceeded on at least one (1) day 100,000 subscribers (such number of subscribers to be determined based upon the number of registered accounts on the MoviePass server that have contracted with MoviePass (through a 3rd party or otherwise) to use the MoviePass product not including any account that has notified MoviePass that it desires to cancel its use of the MoviePass product), and (B) the Common Stock shall have been listed on The Nasdaq Stock Market (“ Nasdaq ”) or New York Stock Exchange (“
